 


109 HCON 151 IH: Urging the Commandant of the Coast Guard to name an appropriate Coast Guard vessel after Coast Guard Petty Officer Third Class Nathan Bruckenthal.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 151 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Israel submitted the following concurrent resolution; which was referred to the Committee on Transportation and Infrastructure
 
CONCURRENT RESOLUTION 
Urging the Commandant of the Coast Guard to name an appropriate Coast Guard vessel after Coast Guard Petty Officer Third Class Nathan Bruckenthal. 
 
Whereas Coast Guard Petty Officer Third Class Nathan Bruckenthal was a proud member of the Coast Guard who willingly entered into harms way to protect our Nation and his fellow servicemembers from terrorists and to assist the people of Iraq in their pursuit of freedom and democracy; 
Whereas on April 25, 2004, Petty Officer Bruckenthal died of wounds suffered in an attack that began when suicide bombers in boats attacked pumping stations in the Persian Gulf; 
Whereas Petty Officer Bruckenthal was the first member of the Coast Guard killed in action since the Vietnam War; and 
Whereas by his actions, Petty Officer Bruckenthal exemplified honor, respect, and devotion to duty, and it is necessary to ensure that the legacy of this great American, like that of many who have fallen with him, is known and honored: Now, therefore, be it 
 
That the Congress urges the Commandant of the Coast Guard to name an appropriate Coast Guard vessel after Petty Officer Third Class Nathan Bruckenthal. 
 
